                Case 1:18-cr-00413-VM Document 105 Filed 02/25/20 Page 1 of 1




                                                                                ·--= =======::::;i
                                                                          ,,:( · sn;, ,-                                                 Partners
                                                                                                                                       Dawn M. Cardi
                                                                       i DOCL ME i\ r                                                  Chad L. Edgar

                                                                      j ELECTllONICALLY FIL£D                                            Associates
                                                                                                                                      Jessica Friedrich
                                                                       . DOC #: _ _ _ --61'-~-,,q.~.....-"T-                          Joanna C. Kahan

                                                                        DA fE FILED:            -+---                                   Of counsel
                                                                                                                                       Diane Ferrone




                                                 February 25, 2020


    BYECF

    The Honorable Victor Marrero
    United States District Judge
    Southern District of New York
    500 Pearl Street
    New York, NY 10007

                      Re:      United States v. McCoy et al. , 18 Cr. 413 (VM)

    Dear Judge Marrero:

            We represent defendant Joseph McCoy in the above-captioned proceeding. We write to
    request a third adjournment of Mr. McCoy's sentencing, currently scheduled for April 3, 2020.
    We have finally identified a mitigation specialist who is available and can assist us in preparing
    relevant material and a report for Mr. McCoy's sentencing but he needs at least two months to
    complete the project. We respectfully request an adjournment of an additional 60 days to
    provide the mitigation specialist sufficient time to prepare a report. The government does not
    object to our request.

             We thank the Court in advance for its consideration of this matter.

                                                 Respectfully submitted,

                                                          Isl

                                                            Dawn M. Cardi
          ,.....,.,..,,,'i;oior!1'ffl''Tn-inrrm1Fr'!~.r-- 1 Attorney for defendant Joseph McCoy


    cc:      Timothy Capozzi (by ECF)
             Assistant United States Attorney


99 Madison Avenue, 8th Floor, New York, NY 10016 • 212.481.7770   TELEPHONE •   212.271.0665   FACSIMILE •   917 .543.9993   CELL •   cardiedgarlaw.com
